DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  In paragraph [0001], p. 1 of Applicant’s disclosure, it recites “U.S. Patent Application No. 16/953,957, filed November 20, 2020, which application is hereby incorporated…” where it should instead recite “U.S. Patent Application No. 16/953,957, filed November 20, 2020, now U.S. Patent No. 11,354,850, which application is hereby incorporated…”
Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,354,850, as shown in the tables below. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application Claims 1-4, 7-10, and 13-16 are broader in every aspect than the patent claims and are therefore an obvious variant thereof.  Instant application Claims 5, 6, 11, 12, 17, and 18 are essentially covered by the limitations of the patent claims.  


17/737,331
Claim 1
2
3
4
5
6
7
8
9
10
11
12
11,354,850
Claims 1, 6
2
3
4
5
5
7, 12
8
9
10
11
11

	
17/737,331
13
14
15
16
17
18
11,354,850
13, 18
14
15
16
17
17


17/737,331 (Claim 1)
11,354,850 (Claims 1 and 6)
A method for safety compliance determination, the method comprising:
A method for safety compliance determination, the method comprising: (Claim 1)
receiving three-dimensional (3D) image data, the 3D image data indicative of a field of view of a 3D imager that includes a first user upon which to perform a compliance determination;
receiving three-dimensional (3D) image data, the 3D image data indicative of a field of view of a 3D imager that includes a first user upon which to perform a compliance determination, wherein the 3D image data comprises an N-dimensional matrix containing one or more values indicative of coordinates of vertices forming polygons within the field of view of the 3D imager including the first user; (Claim 1)
determining a fit parameter associated with a safety device of the first user within the field of view of the 3D imager based upon the 3D image data, wherein the fit parameter is indicative of an associated positioning of the safety device relative to the first user;
determining a fit parameter associated with a safety device of the first user within the field of view of the 3D imager based upon the 3D image data, wherein the fit parameter is indicative of an associated positioning of the safety device relative to the first user and wherein determining the fit parameter comprises reducing the N-dimensional matrix into a one-dimensional (1D) array; (Claim 1)
comparing the fit parameter with a compliance threshold associated with the safety device;
comparing the fit parameter with a compliance threshold associated with the safety device; (Claim 1)
generating an alert signal in an instance in which the fit parameter fails to satisfy the compliance threshold; and
generating an alert signal in an instance in which the fit parameter fails to satisfy the compliance threshold (Claim 1)
modifying the compliance threshold associated with the safety device based upon one or more iterative determinations of the fit parameter associated with the safety device.
modifying the compliance threshold associated with the safety device based upon one or more iterative determinations of the fit parameter associated with the safety device. (Claim 6)


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim(s) 1, 4, 7, 10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gugino (US 20200050836A1) in view of Williams (US 20200074662A1) and Bolin (US 20190294703A1).
9.	As per Claim 1, Gugino teaches a method for safety compliance determinations [0038], the method comprising:  receiving three-dimensional (3D) image data, the 3D image data indicative of a field of view of a 3D imager that includes a first user (set of 3D images of the individual’s face and head may be captured, camera can be positioned below and to the side of the individual’s face to capture an image of the individuals’ face or head, camera can be positioned in front of the individual’s face to capture a frontal image of the individual’s face or head, camera can be positioned below and to the alternate side of the individual’s face to capture another image of the individual’s face or head, [0041]) upon which to perform a compliance determination (automated respirator fit testing based on three-dimensional images, [0039]).  Fitting component 808 determines the face volume by generating a mesh that represents the face of the individual.  The mesh is generated based on the at least one 3D facial image.  Fitting component 808 identifies a reference location in the mesh corresponding to a specific location on the face of the individual; cuts the mesh at target distances from the reference location; and determines the face volume for an area of the face defined by the cut mesh [0108].  Fitting component 808 is configured such that an individual who fits into a particular headform category who has face volumetric measurements that are less than a threshold lower limit, for that category, is considered to fit (e.g., receive a mask fit pass indication for) a mask at least one size smaller than a typical mask size for that headform category.  An individual who fits into a particular headform category who has face volumetric measurements that are greater than a threshold upper limit, for that category, is considered to fit a mask at least one size larger than a typical mask size for that headform category [0122].  The headform categories include small, medium, large, long/harrow, and short/wise [0101].  Thus, when the fitting component 808 determines that the face volumetric measurements are greater than a threshold upper limit, it would have been obvious to one of ordinary skill in the art that this means that the position of the user’s face extends beyond a threshold distance away from the position of the mask’s edge, meaning that the user’s face is too large for the mask.  Thus, Gugino teaches generating a fit parameter associated with a safety device of the first user within the field of view of the 3D imager based upon the 3D image data, wherein the fit parameter is indicative of an associated positioning of the safety device relative to the first user; comparing the fit parameter with a compliance threshold associated with the safety device ([0108, 0122, 0101], following description regularly refers to respirator mask fit testing, the principles described herein may also be applied to fitting other personal protective equipment, [0038]); and generating an alert signal in an instance in which the fit parameter fails to satisfy the compliance threshold (generating the mask fail indication comprises determining a weighted combination of the face volume, the physical parameters, the demographic parameters, the facial dimensions, and generating the mask fit fail indication based on a comparison of the weighted combination to corresponding weighted fit criteria for the head form category, [0118], [0122]).		However, Gugino does not teach further comprising modifying the compliance threshold associated with the safety device based upon one or more iterative determinations of the fit parameter associated with the safety device.  However, Williams teaches modifying the machine learning model based upon one or more iterative determinations of the fit parameter associated with the device (machine learning algorithm 206 determines the quality of fit based on the user’s image data and image data stored in database 250, if the earbud 12 is pulling and bunching skin, as revealed by the image data, this would be indicative of a poor fit in the user’s ear, [0043], machine learning algorithm 206 uses the collected data in database 250 associated with image and objective/subjective fit data, thereby permitting more refined fit calculations to be made, the more data the database 250 contains, the better fit calculations will be, retraining of models helps with the user’s individual fit, with the user’s image, fit data, the algorithm 206 will perform calculations and output/transmit a fit indicator to the user’s device, [0045]).  Since Gugino teaches the compliance threshold associated with the safety device, as discussed above, this teaching from Williams can be implemented into the device of Gugino so that it modifies the machine learning model based upon one or more iterative determinations of the fit parameter associated with the device the safety device.  Williams also teaches the compliance threshold associated with the device (if the fit is less than some threshold providing a recommendation as to how to improve the fit (such as, try a smaller ear tip), [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gugino to include modifying the machine learning model based upon one or more iterative determinations of the fit parameter associated with the device the safety device because Williams suggests that retraining of models helps with the user’s individual fit [0045].
However, Gugino and Williams do not teach further comprising modifying the compliance threshold associated with the safety device based upon one or more iterative determinations of the fit parameter associated with the safety device.  However, Bolin teaches if the error rate is not within a desired error tolerance, the algorithms and/or hyperparameters of the layers of the machine learning neural network are updated and the process is repeated.  Updating the various layers of a neural network includes modifying threshold values for determining outputs of processing modes of the neural network layers.  Updating the various layers of the neural network are typically made in small increments, which results in many iterations of learning, but also advantageously result in fine tuning of the processing of the various layers to obtain improved results [0062].  Thus, Bolin teaches modifying the threshold based upon one or more iterative determinations.  Since the combination of Gugino and Williams teaches modifying the machine learning model based upon one or more iterative determinations of the fit parameter associated with the device the safety device, and also teaches the compliance threshold associated with the safety device, this teaching from Bolin can be implemented into the combination of Gugino and Williams so that it modifies the compliance threshold associated with the safety device based upon one or more iterative determinations of the fit parameter associated with the safety device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gugino and Williams to include modifying the compliance threshold associated with the safety device based upon one or more iterative determinations of the fit parameter associated with the safety device because Bolin suggests that this is needed so that the threshold is modified so that the error rate will be within a desired error tolerance [0062].
10.	As per Claim 4, Gugino teaches wherein determining the fit parameter further comprises supplying the 3D image data to an artificial neural network ([0041], making predictions related to the facial features, facial dimensions, and/or facial locations on the face of the individual represented in the initial visit data and subsequent visit data comprises causing machine-learning models to be trained using the initial visit data and subsequent visit data, machine-earning model is trained based on the initial visit data and subsequent visit data by providing the initial visit data and subsequent visit data as input to the machine-learning model, the machine-learning model may be neural networks, [0130], neural networks may be based on a large collection of neural units (or artificial neurons), [0132]).
11.	As per Claims 7 and 10, these claims are similar in scope to Claims 1 and 4 respectively, and therefore are rejected under the same rationale.
12.	As per Claim 13, Claim 13 is similar in scope to Claim 1, except that Claim 13 is directed to a non-transitory computer-readable storage medium for using an apparatus, the non-transitory computer-readable storage medium storing instructions that, when executed, cause the apparatus to perform the method of Claim 1.  Gugino teaches a non-transitory computer-readable storage medium for using an apparatus for safety compliance determinations, the non-transitory computer-readable storage medium storing instructions that, when executed, cause the apparatus to perform the method (non-transitory medium that is capable of storing a set of instructions for execution by the machine that cause the machine to perform any of the methodologies of the various embodiments, [0051], [0038]).  Thus, Claim 13 is rejected under the same rationale as Claim 1.
13.	As per Claim 16, Claim 16 is similar in scope to Claim 4, and therefore is rejected under the same rationale.
14.	Claim(s) 2, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gugino (US 20200050836A1), Williams (US 20200074662A1), and Bolin (US 20190294703A1) in view of Donoghue (US 20210142465A1).
15.	As per Claim 2, Gugino, Williams, and Bolin are relied upon for the teachings as discussed above relative to Claim 1.
	However, Gugino, Williams, and Bolin do not teach wherein generating the alert signal further comprises generating an adjustment notification comprising a modification of the positioning of the safety device relative to the first user.  However, Donoghue teaches wherein generating the alert signal further comprises generating an adjustment notification comprising a modification of the positioning of the safety device relative to the first user (outputting, in response to determining that the fit of the second article of PPE does not satisfy the safety requirement, an indication that the fit of the second article of PPE does not satisfy the safety requirement, in response to this determination, PPE fit verifier may output an indication, such as alert or adjustment, that the fit of the second article of PPE does not satisfy the safety requirement, [0117], determining an adjustment of the second article of PPE, the adjustment may be configured such that the wearer, following the adjustment, may reposition the second article of PPE on the body part of worker such that the fit of the second article of PPE satisfies the safety requirements, the indication to worker to adjust the second article of PPE includes a visual representation of the adjustment to the second article of PPE to satisfy the at least one safety requirement, [0118]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gugino, Williams, and Bolin so that generating the alert signal further comprises generating an adjustment notification comprising a modification of the positioning of the safety device relative to the first user because Donoghue suggests that this way, the wearer knows how to reposition the safety device so that the safety device satisfies the safety requirement [0117-0118].
16.	As per Claims 8 and 14, these claims are each similar in scope to Claim 2, and therefore are rejected under the same rationale.
17.	Claim(s) 3, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gugino (US 20200050836A1), Williams (US 20200074662A1), and Bolin (US 20190294703A1) in view of Patil (US 20180311517A1) and Plasberg (US 20080272903A1).
18.	As per Claim 3, Gugino, Williams, and Bolin are relied upon for the teachings as discussed above relative to Claim 1.  Gugino teaches generating an alert signal in an instance in which the fit parameter fails to satisfy the compliance threshold [0118, 0122].
	However, Gugino, Williams, and Bolin do not teach wherein generating the alert signal further comprises preventing access for the first user to one or more systems.  However, Patil teaches to ensure that a respirator mask is being worn correctly and protecting the user, fit tests are conducted when the mask is first donned by a user, before the user enters a hazardous environment [0004].  Since Gugino teaches generating an alert signal in an instance in which the fit parameter fails to satisfy the compliance threshold [0118, 0122], this teaching from Patil can be implemented into the device of Gugino so that the fit test is conducted, and the fit test passes and does not generate the alert signal first before the first user enters a hazardous environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gugino, Williams, and Bolin so that the fit test is conducted, and the fit test passes and does not generate the alert signal first before the first user enters a hazardous environment because Patil suggests that this ensures that the mask fits the user properly before the user enters a hazardous environment, to ensure that the user does not breathe in any hazardous gases [0004].
However, Gugino, Williams, Bolin, and Patil do not teach wherein generating the alert signal further comprises preventing access for the first user to one or more systems.  However, Plasberg teaches that entry into the hazardous area can be detected by opening doors inside a safety fence surrounding the hazardous area.  During entry, certain access control functions are performed, which prevent unauthorized persons from entering the hazardous area [0019].  Since the combination of Gugino and Patil teaches that the fit test is conducted, and the fit test passes and does not generate the alert signal first before the first user enters a hazardous environment, this teaching from Plasberg can be implemented into the combination of Gugino and Patil so that an unauthorized person is a person whose mask fails the fit test and generates the alert signal, and thus generating the alert signal further comprises preventing access for the first user to one or more systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gugino, Williams, Bolin, and Patil so that generating the alert signal further comprises preventing access for the first user to one or more systems because Plasberg suggests that this is needed in order to protect unauthorized persons from coming into contact with hazardous materials [0019].
19.	As per Claims 9 and 15, these claims are each similar in scope to Claim 3, and therefore are rejected under the same rationale.
20.	Claim(s) 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gugino (US 20200050836A1), Williams (US 20200074662A1), and Bolin (US 20190294703A1) in view of Kornilov (US 20180096537A1).
21.	As per Claim 5, Gugino, Williams, and Bolin are relied upon for the teachings as discussed above relative to Claim 1.  
	However, Gugino, Williams, and Bolin do not teach wherein the 3D image data comprises an N-dimensional matrix containing one or more values indicative of coordinates of vertices forming polygons within the field of view of the 3D imager including the first user.  However, Kornilov teaches wherein the 3D image data comprises an N-dimensional matrix containing one or more values indicative of coordinates of vertices forming polygons within the field of view of the 3D imager including the first user (mathematical 3D model determined for a user’s face is referred to as an M matrix that is determined based on the set of reference points associated with the features on the user’s face from the associated set of images, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gugino, Williams, and Bolin so that the 3D image data comprises an N-dimensional matrix containing one or more values indicative of coordinates of vertices forming polygons within the field of view of the 3D imager including the first user as suggested by Kornilov.  It is well-known in the art for the image data to comprise a matrix because digital images can be manipulated using matrices, and the ability to break the image into data points has allows for the creation of image processing, and the representation of images using matrices has created a huge world of possibilities in digital image processing.
22.	As per Claims 11 and 17, these claims are each similar in scope to Claim 5, and therefore are rejected under the same rationale.
Allowable Subject Matter
23.	Claims 6, 12, and 18 are rejected under double patenting, but would be allowable if a terminal disclaimer is filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
24.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 6 and base Claim 1 and intervening Claim 5, and in particular, do not teach wherein determining the fit parameter further comprises:  reducing the N-dimensional matrix into a one-dimensional (1D) array; and determining the fit parameter based upon a comparison between each value of the 1D array and one or more values associated with 3D image data indicative of the field of view of the 3D imager that includes a second user.  Claims 12 and 18 are each similar in scope to Claim 6, and therefore also contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611